Citation Nr: 1718867	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1. Whether the termination of additional VA disability compensation benefits for a spouse as of May 1, 2003, was proper, to include whether creation of debt in the amount of $8,429.33 was proper.

2. Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $8,429.33.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from October 1981 to December 1981 and from February 1985 to September 2002. He also had additional periods of active service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the San Diego, California, Regional Office (RO), and a May 2014 decision of the Committee on Waivers and Compromises of the St. Paul, Minnesota, RO. In September 2011 and October 2012, the Veteran had hearings with a Decision Review Officer (DRO). In October 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. Hearing transcripts for all three hearings are in the record.

The issue of entitlement to waiver of recovery of the overpayment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's marriage to E. ended in April 2003 and he was not married to K. until February 2011. VA was not advised of these changes in marital status until June 2011.

2.  During the period from May 2003 to February 2011, the Veteran received additional disability compensation benefits based on a dependent spouse to whom he was no longer married which resulted in an overpayment.


CONCLUSIONS OF LAW

1.  The reduction of benefits based on a change in marital status effective May 1, 2003, was proper. 38 U.S.C.A. §§ 5101, 5110, 5112 (West 2014); 38 C.F.R. §§ 3.401, 3.501(d)(2) (2016).

2.  The creation of the overpayment in the amount of $8,429.33 based on a change in marital status was proper. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case. See Valiao v. Principi, 17 Vet. App. 229, 232 (2003). In this case, there is no additional evidence to be obtained.

When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). As such, no further action is required pursuant to the VCAA.


II.  Creation of the Debt

A veteran who receives disability compensation at a rate of 30 percent or higher is entitled to an additional amount per month for each dependent, to include a spouse and children. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). In connection with this compensation, veterans are required to notify VA when the status of their dependents change, for example, when they get married or divorced, or when their dependent children graduate from school. 38 C.F.R. § 3.401(b). 

Under 38 C.F.R. § 3.401(b), the effective dates for entitlement to additional compensation for dependents are set based (1) on the date of claim and the date of the veteran's marriage or the date notice is received of the dependent's existence, if such evidence is received within one year of the VA request; (2) on the date dependency arose; (3) on the date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of the rating action; or, (4) on the date of commencement of the veteran's award. The effective date of a reduction of pension or compensation by reason of marriage, annulment, or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce, or death occurs. 38 U.S.C.A. § 5112 (b)(2) (West 2014); 38 C.F.R. § 3.501(d)(2) (2016).

For VA purposes, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

The Veteran does not dispute the essential facts as presented before the Board. A  dissolution of marriage was entered in November 2002 for the Veteran and his former spouse, E. The judgment stated that marital status would end on April 3, 2003.

In May 2003, the Veteran was granted service connection for several disabilities. On May 14, 2003, VA contacted the Veteran to determine the status of any dependents. A Report of Contact states "[The Veteran] verified the status of his dependents. He has a child, [J.], and he is still married." On May 19, 2003, the Veteran was informed of the decision of the grant of service connection. The notification letter stated the following:  "Your payment includes an additional amount for your spouse and child. Let us know right away if there is any change in your marital status."

In April 2005, the Veteran requested information from VA about his service-connected disabilities. In response, VA provided him with another copy of the May 19, 2003, notification letter. 

In April 2009, the Veteran again requested information from VA about his service-connected disabilities. In response, VA provided him with yet another copy of the May 19, 2003, notification letter.

In May 2011, VA notified the Veteran that he needed to update his dependents. In response, the Veteran submitted a Status of Dependents Questionnaire in June 2011 in which he listed a spouse, K., whom he stated he married in February 2001. He also listed his child, J. In July 2011 VA informed the Veteran that E. was still listed as his spouse, proposed to remove E. as his spouse, and informed him of the information needed to add K. as his spouse. 

In July 2011, the Veteran submitted a Declaration of Status of Dependents in which he listed K. as his spouse and stated a marriage date of February 2011. He also submitted a marriage certificate which indicated that he married K. in February 2011. The Veteran also submitted, in pertinent part, an August 2006 VA Form 10-10EZ, Application for Health Benefits, and a December 2009 deed granting him property from the Department of Veterans Affairs of the State of California. The Veteran indicated on his VA Form 10-10EZ that he was divorced; the property deed stated that he was "an unmarried man."

In November 2011, VA informed the Veteran that his benefits had been reduced effective May 1, 2003, as E. was removed as his spouse at that time. K. was added as a spouse effective March 1, 2011. VA stated that between May 2003 and February 2011, the Veteran was to be paid for only one dependent, his child, J. As he had originally been paid for two dependents during that time, a debt was created. In a separate November 2011 letter, the VA Debt Management Center informed the Veteran that he had been overpaid $8,429.33 and that, starting in February 2012, VA would withhold the Veteran's benefit payments until the debt was recouped. In November 2011, the Veteran submitted a notice of disagreement (NOD) with the creation of the debt.

The Board finds that the debt was properly created. In May 2003, after his divorce from E. was final, the RO contacted the Veteran and he stated that he was married. In May 2003, April 2005, and April 2009, the Veteran was sent notification letters stating that he needed to contact the RO if his marital status changed. He failed to do so, however, until June 2011, after his marriage to K. It was at that time that the RO first learned that E. was no longer his spouse. He did not clarify that he was unmarried from May 2003 to February 2011 until July 2011.The Veteran had been informed on several occasions that he was to notify the RO of any change in his marital status and he did not do so.

On his March 2013 VA Form 9, the Veteran stated that he may have thought he was still married when the RO contacted him in May 2003 because a recorded copy of the divorce decree was not issued for sixty days after the divorce was final in April 2003. He stated that, at the point of the May 2003 contact by VA, he may have been uncertain as to whether his divorce was final because he had not yet received the final decree. He provided none of this information at the time of the May 2003 contact and, instead, merely stated that he was married.

The Veteran has contended that the August 2006 Form 10-10EZ, on which he indicated that he was divorced, should serve as sufficient notice to VA that he was no longer married, and that the debt created from that time until he married K. in February 2011 was improper. This form, however, was submitted to a VA Medical Center and not to the RO. 

Additionally, in April 2005 and April 2009, the Veteran wrote to the RO asking for documentation about his service-connected disabilities but failed to inform the RO at either of those times that his marital status had changed. This indicates that the Veteran knew that information related to benefits was handled by the RO. Yet, he failed to inform the RO of his updated marital status. Lastly, VA contacted the Veteran the month after his divorce was final and, yet, he stated that he was married. 

The Veteran has also contended that the Defense Finance and Accounting Services (DFAS) was informed that he was not married between April 2003 and February 2011. He stated that he assumed that information would be shared with VA because he was receiving pay from both agencies. However, DFAS is a Department of Defense agency, not a VA agency, and the Veteran was clearly informed on several occasions that he needed to inform the VA RO of his marital status. Again, the Department of Defense and VA are separate federal departments, a fact of which the Veteran was undoubtedly well-informed.

The Veteran has also contended that the December 2009 deed from the Department of Veterans Affairs of the State of California indicated that he was unmarried. The deed does reflect that the Veteran was unmarried at that time. However, the Department of Veterans Affairs of the State of California is a state agency-a fact which the Veteran acknowledged at his October 2016 Board hearing. This state agency is not part of VA, which is a federal agency. As a retired officer of the U.S. Marine Corps, the Veteran was undoubtedly aware of the separation between federal and state agencies. It is not plausible that the Veteran assumed providing information to a state agency would result in the RO learning that information.  

At his October 2012 DRO hearing, the Veteran stated that the notification forms he received in May 2003, April 2005, and April 2009, said only to inform "us" of any change in marital status, but the letters did not clarify that that meant he was to contact the RO. The notification letters emanate from the RO and contained their contact information. If the Veteran had questions, he could have contacted the RO to clarify whether they were the appropriate entity to inform about his marital status for benefits purposes. He took no steps to contact the RO about this matter. The Veteran also could have contacted the representative he appointed to represent him before VA who could have assisted him with information about where to report changes in his marital status to avoid an overpayment of his benefits. 

The Veteran also stated at the October 2012 DRO hearing that the notification letters did not state how to contact the RO. The Veteran, however, was well-informed about how to contact the RO. Indeed, he did so in April 2005 and April 2009 seeking information about what disabilities he was service-connected for and what he was rated for each of them and overall. In both instances, VA responded to his letters with the information he had requested. He, therefore, knew that sending a letter to the RO regarding benefits questions resulted in action and a response by the RO.

The Veteran has stated that, following his retirement from the military, he received solicitations from various groups who seemed to indicate they were acting on behalf of VA. Given the volume of the solicitations, and the fact that he had his identity stolen, he was hesitant to give out any personal information. At his October 2016 Board hearing, he indicated that this was the reason he did not assert that he was divorced when VA contacted him in May 2003 to confirm his dependents. Regardless, the Veteran had an obligation to contact the RO and inform them of any change in his marital status.

As the Veteran's divorce was final on April 3, 2003, the Board finds that his additional compensation payment for a spouse was properly terminated effective May 1, 2003. The Board also finds that additional compensation for a spouse was properly reinstated effective March 1, 2011, following his marriage to K. in February 2011. Between May 1, 2003, and March 1, 2011, the Veteran was paid additional compensation for a spouse, although he was unmarried. When this additional compensation was terminated following notification to the RO of his change in marital status, a debt of $8,429.33 was properly created. The claim is denied.

Having found that the additional compensation was properly terminated and the debt properly incurred does not end this matter. The Veteran is seeking waiver of all or part of the debt, and the Board will remand the matter for initial adjudication. The Board makes no pronouncement as to the merits of the waiver issue. 


ORDER

Termination of additional VA disability compensation benefits for a spouse as of May 1, 2003, was proper. 

Creation of debt in the amount of $8,429.33 was proper.


REMAND

In July 2014, the Veteran submitted an NOD with the denial of waiver of recovery of an overpayment of the VA compensation benefits in the amount of $8,429.33. A statement of the case (SOC) addressing the Veteran's July 2014 NOD has not been issued to him. The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The case is REMANDED for the following action:

Issue an SOC to the Veteran and his accredited representative which addresses the issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $8,429.33. The Veteran should be given the appropriate opportunity to respond to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


